                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN
                                MILWAUKEE DIVISION


SHANNON LEWANDOWSKI

              Plaintiff-Appellant,

       v.                                         Case No: 16-CV-1089

CITY OF MILWAUKEE                                 Magistrate Judge William E. Duffin,
                                                  presiding
              Defendant-Appellee.


                                     NOTICE OF APPEAL



       Notice is hereby given that Plaintiff-Appellant in this case, Shannon Lewandowski, by

her counsel Heins Employment Law Practice LLC, by Attorney Janet L. Heins, hereby appeals

to the United States Court of Appeals for the Seventh Circuit from all aspects of the final

Judgment entered in this action on September 13, 2019, granting the Defendant City of

Milwaukee’s Motion for Summary Judgment and any award of costs to Defendant.

       Dated this 10th day of October, 2019.

                                           HEINS EMPLOYMENT LAW PRACTICE LLC
                                           Counsel for the Plaintiff-Appellant


                                                 s/ Janet L. Heins        .
                                           Janet L. Heins, State Bar No. 1000677

HEINS EMPLOYMENT LAW PRACTICE LLC
200 South Executive Drive, Suite 101
Brookfield, WI 53005
(262) 241-8444 voice
e-mail: jheins@heinslawoffice.com




        Case 2:16-cv-01089-WED Filed 10/10/19 Page 1 of 1 Document 106
